UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB/A1 x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal year ended December 31, 2006 ¨ TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-24393 AURORA GOLD CORPORATION (Name of small business issuer in its charter) Delaware 13-3945947 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Edith Place Coolum Beach, Queensland, Australia 4573 (Address of principal executive offices) (Zip Code) Issuer’s telephone number (+617) 5471-6370 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12 (g) of the Exchange Act: Common stock, par value $0.001 per share NASD OTC Bulletin Board Title of each class Name of each exchange on which registered Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part 111 of this Form 10-KSB or any amendment to this Form 10-KSB.x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO x State issuer’s revenues for its most recent fiscal year.$Nil State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the last 60 days.$23,777,706 as of April 12, 2007 State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 45,968,522 shares of common stock were outstanding as of April 12, 2007. Documents incorporated by reference herein:None Transitional Small Business disclosure format (Check one); Yes ¨ No x AURORA GOLD CORPORATION This annual report contains statements that plan for or anticipate the future and are not historical facts. In this Report these forward looking statements are generally identified by words such as “anticipate,” “plan,” “believe,” “expect,” “estimate,” and the like. Because forward-looking statements involve future risks and uncertainties, these are factors that could cause actual results to differ materially from the estimated results. These risks and uncertainties are detailed in Item 1. “Business,” Item 2. “Properties,” Item 6. “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” Item 7.“Financial Statements” and Item. 12 “Certain Relationships and Related Transactions”. The Private Securities Litigation Reform Act of 1995, which provides a “safe harbor” for such statements, may not apply to this Report. ITEM 1.DESCRIPTION OF BUSINESS (A) General We were incorporated under the laws of the State of Delaware on October 10, 1995, under the name "Chefs Acquisition Corp." Initially formed for the purpose of engaging in the food preparation business, we redirected our business efforts in late 1995 following a change of control, which occurred on October 30, 1995, to the acquisition, exploration and, if warranted, the development of mineral resource properties. We changed our name to “Aurora Gold Corporation” on August 20, 1996 to more fully reflect our resource exploration business activities. Our general business strategy is to acquire mineral properties either directly or through the acquisition of operating entities.Our continued operations and the recoverability of mineral property costs is dependent upon the existence of economically recoverable mineral reserves, confirmation of our interest in the underlying properties, our ability to obtain necessary financing to complete the development and upon future profitable production. Since 1996 we have acquired and disposed of a number of properties. We have not been successful in any of our exploration efforts to establish reserves on any of the properties that we owned or in which we have or have had an interest. We currently have interest in six (6) properties none of which contain any reserves. Please refer to “Description of Properties.” We have no revenues, have sustained losses since inception, have been issued a going concern opinion by our auditors and rely upon the sale of our securities to fund operations. We will not generate revenues even if any of our exploration programs indicate that a mineral deposit may exist on our properties. Accordingly, we will be dependent on future financings in order to maintain our operations and continue our exploration activities. Our principal and technical office is located at 1 Edith Place, Coolum Beach, Queensland, 4573, Australia. The telephone number is (+617) 5471-6370. We conduct our exploration and property acquisition activities through the Balcatta office. (B) Significant Developments in Fiscal 2006 and Subsequent Events In fiscal 2006 we issued 9,000,000 shares (fiscal 2005 – 13,000,000 shares) for net cash of $4,390,000 (fiscal 2005 - $650,000) and issued 250,000 shares (fiscal 2005
